  ·'·
AO 2458 (Rev. 02/08/2019) Judgment in a Crlmirial Petty Case (Modified)                                                                         Page 1of1   )   5
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                 v.                                                     (For Offenses Committed On or After November 1, 1987)


               Alan Josepe Espinoza-Villagomez                                          Case Number: 3:19-mj-21622

                                                                                        Robert Carriedo
                                                                                        Defendant's Attorney


REGISTRATION NO. 84647298
THE DEFENDANT:
 IZl pleaded guilty to count( s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count( s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                    Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                          1

 D The defendant has been found not guilty on count(s)                              ~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ~     TIME SERVED                                   D                                        days

  IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                         charged in case


      ITlS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tiliesdav, April 16, 2019
                                                         Fu         i;;:::; il"\o
                                                              ~Qll,.~U               Date of Imposition of Sentence

                                                          APR l G 2019
 Received                        _
               DU:SM                           CLER!<, U.S. DISTRICT COURT                 ORABL'E ROBERT N. BLOCK
                                             SOUTHERN DISTRICT OF CALIFORNj
                                             BY             .         DE PUT             ITED STATES.MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                3:19-mj-21622
